FILED
                             NOT FOR PUBLICATION                            JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



XUE YUN LIN,                                     No. 07-73686

               Petitioner,                       Agency No. A097-363-118

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Xue Yun Lin, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, see Lin v. Gonzales,

472 F.3d 1131, 1133 (9th Cir. 2007), and we grant the petition for review, and

remand.

       Lin credibly testified she went into hiding for three months and escaped

China to avoid a forced abortion on account of her status as a pregnant, single,

underage woman. She gave birth shortly after arriving in this country. Her

boyfriend was imprisoned for this offense, and when released, also escaped China.

A reasonable fact finder would be compelled to conclude that Lin suffered past

persecution on account of her resistance to China’s coercive population control

program. See 8 U.S.C. § 1252(b)(4) (“[T]he administrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.”); see also 8 U.S.C. § 1101(a)(42)(B); Jiang v. Holder, 2010 WL
2757377 (9th Cir. July 14, 2010). Accordingly, we grant the petition and remand

for the BIA, which shall, on behalf of the Attorney General, exercise discretion

regarding whether to grant asylum. See Li v. Ashcroft, 356 F.3d 1153, 1160-61

(9th Cir. 2004) (en banc). We also grant and remand for further proceedings on

whether Lin is eligible for withholding of removal and CAT relief. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.

                                          2                              07-73686